DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 14th, 2020 has been entered.


Claims 1-30 are pending. 



Allowable Subject Matter
Claims 1-30 are allowed.  





Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1: 
One of the closest prior art references Jongren et al. (U.S 2012/0201163 A1) discloses computing, by a user equipment (UE) a first channel quality indicator (CQI) corresponding to a first CSI process based on a first channel state information (CSI) reference signal (CSI-RS) (i.e generating, by the UE, first CSI feedback, where the CSI feedback is based on measurements of the first CSI-RS in par. [0096], [0098], Fig. 10; wherein CSI feedback includes first channel quality indicator (CQI) in par. [0050], Fig. 10);

computing, by the UE, a second CQI corresponding to a second CSI process based on a second CSI-RS (i.e generating, by the UE, second CSI feedback, where the CSI feedback is based on measurements of the first CSI-RS in par. [0101], Fig. 11; wherein CSI feedback includes second channel quality indicator (CQI) in par. [0050], Fig. 10); the first and second CSI processes corresponding to a single component carrier, each of the first and second CSI processes including a respective CSI-Process ID:

transmitting, by the UE, the first and second CQI for the first and second multiple CSI processes (i.e transmitting, by the UE, first CSI feedback comprising CQI and the second CSI feedback comprising CQI in par. [0098], [0101], [0050], Fig. 10, Fig. 11).

receiving, at a user equipment (UE). an uplink grant that includes a two-bit channel state information (CSI) triggering field, the two-bit CSI triggering field being indicative of a selected subset CSI processes for CSI reporting; transmitting, by the UE, the first and second CQI for the first and second CSI processes based on the two-bit CSI triggering field” (emphasis added).


With respect to claim 14:
One of the closest prior art references Jongren et al. (U.S 2012/0201163 A1) discloses an eNodeB (eNB) apparatus (i.e base staion in par. [0104]), comprising:
a receiver (i.e receiver 1202 represents receiver in par. [0104], Fig. 12) enabled to receive a user equipment (UE) transmission of multiple CSI-processes (i.e receiving a terminal transmission of multiple CSI feedback reports in par. [0096]-[0098], [0100], [0101], Fig. 10, Fig. 11), each of the CSI-processes being associated with a respective one of a plurality of Channel State Information (CSI) Reference Signal (CSI-RS) resources (i.e each of the CSI-processes being associated with a respective one of a plurality of Channel State Information (CSI) Reference Signal (CSI-RS) resources such as first CSI feedback report is associated with the first subset of CSI-RS resources in par. [0098], Fig. 10, and second CSI feedback report is associated with the second subset of CSI-RS resources in par. [0101], Fig. 11); and



However, the prior art reference of record does not disclose or render obvious at least the claimed features of: “a transmitter configured to transmit an uplink grant that includes a two-bit channel state information (CSI) triggering field, the two-bit CSI triggering field being indicative of a selected subset CSI processes for CSI reporting; and a receiver configured to receive a user equipment (UE) transmission of CSI based on the two-bit CSI triggering field…”(emphasis added).


With respect to claim 18:
One of the closest prior art references Jongren et al. (U.S 2012/0201163 A1) discloses transmittting a first channel quality indicator (CQI) corresponding to a first CSI process and a second channel quality indicator (CQI) corresponding to a first CSI process (i.e transmitting, by the UE, first CSI feedback comprising CQI and the second CSI feedback comprising CQI in par. [0098], [0101], [0050], Fig. 10, Fig. 11), each of the CSI processes CSI processes being associated with a respective one of a plurality of Channel State Information (CSI) Reference Signal (CSI-RS) resources (i.e each of the CSI-processes being associated with a respective one of a plurality of Channel 

However, the prior art reference of record does not disclose or render obvious at least the claimed features of: “a receiver configured to receive, an uplink grant that includes a two-bit channel state information (CSI) triggering field, the two-bit CSI triggering field being indicative of a selected subset CSI processes for CSI reporting; and a transmitter configured to transmit channel state information (CSI) based on the two-bit CSI triggering field…” (emphasis added).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464